 



Exhibit 10.25
November 30, 2007
David Shaw, Esq.
Dear David:
          Hansen Medical, Inc. (the “Company”) is pleased to offer you
employment on the following terms:
          1. Position. Your title will be Senior Vice President, Business
Development and General Counsel, and you will report to the Company’s Chief
Executive Officer. This is a full-time position. While you render services to
the Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company.
          2. Cash Compensation. The Company will pay you a starting salary at
the rate of $250,000 per year, payable in accordance with the Company’s standard
payroll schedule. This salary will be subject to adjustment pursuant to the
Company’s employee compensation policies in effect from time to time. In
addition, you will be eligible to be considered for an incentive bonus for each
fiscal year of the Company after 2007. The bonus (if any) will be awarded based
on objective or subjective criteria established by the Company’s Chief Executive
Officer and approved by the Compensation Committee of the Company’s Board of
Directors (the “Committee”). Your target bonus for 2008 will be equal to 35% of
your annual base salary. The bonus for a fiscal year will be paid after the
Company’s books for that year have been closed and will be paid only if you are
employed by the Company at the time of payment. The determinations of the
Committee with respect to your bonus will be final and binding.
          3. Employee Benefits. As a regular employee of the Company, you will
be eligible to participate in a number of Company-sponsored benefits. In
addition, you will be entitled to paid vacation in accordance with the Company’s
vacation policy, as in effect from time to time. Your previously arranged family
vacation from December 20 through January 2, 2008 is approved as an addition to
those periods to which you will be entitled under the Company’s vacation policy.
          4. Stock Options. On December 3, 2007, you will receive an option to
purchase 275,000 shares of the Company’s Common Stock. The exercise price per
share will be equal to the closing price of the Company’s Common Stock on
December 3, 2007. The option will be subject to the terms and conditions
applicable to options granted under the Company’s 2006 Equity

 



--------------------------------------------------------------------------------



 



David Shaw, Esq.
November ___, 2007
Page 2
Incentive Plan (the “Plan”), as described in the Plan and the applicable Stock
Option Agreement. You will vest in 25% of the option shares after 12 months of
continuous service, and the balance will vest in equal monthly installments over
the next 36 months of continuous service, as described in the applicable Stock
Option Agreement.
          5. Stock Units. On December 3, 2007, you will receive a Restricted
Stock Unit Award representing 10,000 shares of the Company’s Common Stock. The
award will be subject to the terms and conditions applicable to Restricted Stock
Unit Awards granted under the Plan, as described in the Plan and the applicable
Restricted Stock Unit Award Agreement. You will vest in the award in equal
annual installments over your first four years of continuous service, as
described in the applicable Restricted Stock Unit Award Agreement.
          6. Change in Control Agreement. The Company will offer you the
opportunity to enter into a Vesting Acceleration and Severance Agreement in the
form of the document attached hereto as Exhibit A.
          7. Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit B.
          8. Employment Relationship. Employment with the Company is for no
specific period of time. Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause. Any contrary representations that may
have been made to you are superseded by this letter agreement. This is the full
and complete agreement between you and the Company on this term. Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).
          9. Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law. You agree that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
Board of Directors related to tax liabilities arising from your compensation.
          10. Interpretation, Amendment and Enforcement. This letter agreement
and Exhibits A and B constitute the complete agreement between you and the
Company, contain all of the terms of your employment with the Company and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. This letter agreement may
not be amended or modified, except by an express written agreement signed by
both you and a duly authorized officer of the Company. The terms of this letter
agreement and the resolution of any disputes as to the meaning, effect,
performance or

 



--------------------------------------------------------------------------------



 



David Shaw, Esq.
November ___, 2007
Page 3
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Santa Clara County, California, in connection with any
Dispute or any claim related to any Dispute.
* * * * *
          We hope that you will accept our offer to join the Company. You may
indicate your agreement with these terms and accept this offer by signing and
dating both the enclosed duplicate original of this letter agreement and the
enclosed Proprietary Information and Inventions Agreement and returning them to
me. This offer, if not accepted, will expire at the close of business on
November 30, 2007. As required by law, your employment with the Company is
contingent upon your providing legal proof of your identity and authorization to
work in the United States. Your employment is also contingent upon your starting
work with the Company on or before December 3, 2007.
If you have any questions, please call me at 650.404.5800.
Very truly yours,

          Hansen Medical, Inc.    
 
       
By:
  Frederic H. Moll    
 
 
 
   
Title:
  CEO    
 
       
 
       

I have read and accept this employment offer:

          /s/ David Shaw           Signature of David Shaw    
 
       
Dated:
  12/3/07    
 
       

Attachment
Exhibit A: Vesting Acceleration and Severance Agreement
Exhibit B: Proprietary Information and Inventions Agreement

 